                         1   LAW OFFICES OF CRAIG V. WINSLOW
                             CRAIG V. WINSLOW, Cal. Bar No. 73196
                         2   630 N. San Mateo Drive
                             San Mateo, California 94401
                         3   Telephone: (650) 347-5445
                         4   Facsimile: (650) 347-4411
                             Email:      craig@cvwlaw.com
                         5
                             MEYER LAW GROUP LLP
                         6    A Limited Liability Partnership
                             BRENT D. MEYER, Cal. Bar No. 266152
                         7   268 Bush Street #3639
                             San Francisco, California 94104
                         8   Telephone: (415) 765-1588
                             Facsimile: (415) 762-5277
                         9   Email:      brent@meyerllp.com
                     10      Attorney for Plaintiffs
                             DALE GARDNER and
                     11      MELISSA GARDNER
                     12
                                                             UNITED STATES BANKRUPTCY COURT
                     13
                                                              NORTHERN DISTRICT OF CALIFORNIA
                     14
                                                                          SAN JOSE DIVISION
                     15
                     16
                             In re                                                       BK Case No.: 20-50469-SLJ
                     17
                             MORDECHAI KOKA,                                             Chapter 11
                     18
                     19                        Debtor.

                     20
                             DALE GARDNER, an individual; and                            AP Case No.: 20-5030-SLJ
                     21
                             MELISSA GARDNER, an individual,
                     22                                                                  PLAINTIFFS’ INITIAL STATUS
                                               Plaintiffs,                               CONFERENCE STATEMENT
                     23
                     24               v.                                                 Date:            August 27, 2020
                                                                                         Time:            1:30 p.m.
                     25      MORDECHAI KOKA, an individual, and                          Location:        Telephonically/Videoconference1
                             GREEN BAY BUILDERS, INC., a                                 Judge:           Honorable Stephen L. Johnson          1




                     26
                     27
                                      1
                                        Paragraph 8 of General Order 38 (Third Amended) provides that “[u]nless otherwise ordered by the
                     28      presiding judge, all notices of any motion or application filed with the court and served on any party which sets a
                             hearing date for the motion or application must state that the hearing will not be conducted in the presiding judge’s

                             AP CASE NO. 20-5030-SLJ
                                                                                      -1-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       PLAINTIFFS’ INITIAL STATUS CONFERENCE STATEMENT
                 Case: 20-05030
SAN FRANCISCO CA 94104
www.meyerllp.com
                                            Doc# 14          Filed: 08/19/20       Entered: 08/19/20 09:49:45              Page 1 of 3
                             California corporation,
                         1
                         2                    Defendants.

                         3
                         4           Plaintiffs DALE GARDNER and MELISSA GARDENER (collectively, “Plaintiffs”)
                         5   hereby file this Status Conference Statement in the above-captioned Adversary Proceeding.
                         6   I.      STATUS OF THE ADVERSARY PROCEEDING
                         7           On July 20, 2020, defendant MORDECHAI KOKA (“Defendant”) filed an Answer
                         8   [Dkt. No. 9] to the First Amended Complaint [Dkt. No. 7].
                         9           However, defendant GREEN BAY BUILDERS, INC. (“GBBI”) did not timely file a
                     10      responsive pleading to the First Amended Complaint, and on July 22, 2020, the Clerk of the
                     11      Court entered a default as to GBBI. As such, as of the date of this Status Conference Statement,
                     12      the Adversary Proceeding is at issue.
                     13      II.     RULE 26 DISCOVERY CONFERENCE AND INITIAL DISCLOSURES
                     14              On August 7, 2020, Plaintiffs and Defendant held a Rule 26 Discovery Conference,
                     15      and thereafter, Plaintiffs proposed the following discovery plan, which appears agreeable to
                     16      Defendant:
                     17                       Written Discovery Deadline:                 March 5, 2021
                                              Deposition Deadline:                        April 6, 2021
                     18                       Expert Disclosures:                         June 4, 2021
                     19                       Trial Date:                                 Week of July 12, 2021 (or later)

                     20              All other dates not specifically identified above, should be the default deadlines set forth
                     21      in the Court’s standard-form Scheduling Order for Adversary Proceedings.
                     22              On or before August 21, 2020, Plaintiffs will serve upon Defendants their Initial
                     23      Disclosures Pursuant to Federal Rule of Civil Procedure 26(a) in this matter.
                     24
                     25
                             courtroom but instead will be conducted by telephone or video, and include the following language: ‘All interested
                     26      parties should consult the Bankruptcy Court’s website at www.canb.uscourts.gov for information about court
                             operations during the COVID-19 pandemic. The Bankruptcy Court’s website provides information regarding how
                     27      to arrange a telephonic or video appearance. If you have any questions regarding how to appear at a court hearing,
                             you may contact the Bankruptcy Court by calling 888-821-7606 or by using the Live Chat feature on the Bankruptcy
                     28      Court’s website.’” See https://www.canb.uscourts.gov/sites/default/files/general-orders/ThirdAmendedGeneral
                             Order38%20SJ%20hours%20Change%206%2015%2020.pdf

                             AP CASE NO. 20-5030-SLJ
                                                                                   -2-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       PLAINTIFFS’ INITIAL STATUS CONFERENCE STATEMENT
                 Case: 20-05030
SAN FRANCISCO CA 94104
www.meyerllp.com
                                            Doc# 14       Filed: 08/19/20       Entered: 08/19/20 09:49:45             Page 2 of 3
                         1   III.    ALTERNATIVE DISPUTE RESOLUTION
                         2           At the Rule 26 Discovery Conference, Plaintiffs indicated a strong preference to attempt
                         3   to resolve all claims set forth in this Adversary Proceeding through any acceptable form of
                         4   Alternative Dispute Resolution, including but not limited to, the Bankruptcy Dispute Resolution
                         5   Program (BDRP), Judicial Mediation (if available), and/or private mediation. Counsel for
                         6   Defendant was going to discuss acceptable forms of Alternative Dispute Resolution with their
                         7   client, along with material terms of potential settlement offers, but as of the date of this Status
                         8   Conference Statement, has not advised Plaintiffs regarding either matter.
                         9           To the extent that the parties cannot informally settle this matter prior to the Initial Status
                     10      Conference (August 27, 2020), then Plaintiffs would request that the Court enter an order
                     11      requiring the parties to attend a mutually acceptable form of Alternative Dispute Resolution.
                     12
                     13       Dated: August 19, 2020                            MEYER LAW GROUP LLP

                     14
                                                                                By: /s/ BRENT D. MEYER
                     15                                                            Brent D. Meyer, Esq.
                                                                                   Attorneys for Plaintiffs
                     16                                                            DALE GARDNER and MELISSA
                     17                                                            GARDNER

                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28


                             AP CASE NO. 20-5030-SLJ
                                                                               -3-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       PLAINTIFFS’ INITIAL STATUS CONFERENCE STATEMENT
                 Case: 20-05030
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 14     Filed: 08/19/20      Entered: 08/19/20 09:49:45         Page 3 of 3
